991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary E. MILES, Plaintiff-Appellant,v.Michael S. COUGHLIN, Postmaster General;  Jerry K. Lee, Sr.;Charles Clauson;  Michael Shinay;  St. Mary's Hospital,Incorporated;  William N. Routt, Dr.;  City of Chaska;Janet Norfleet;  Roberta B. Staples;  Wilbert M. Sloan;Jimmie M. Kelley;  Theodore Gibson;  Philip Bell;  Lynne K.Zusman;  Norman Miller; Richard Venjohn, Defendants-Appellees.
No. 92-2496.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 21, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-92-1339-A)
Mary E. Miles, Appellant Pro Se.
Anthony Wayne DuComb, Sr., UNITED STATES POSTAL SERVICE; Edward J. Longosz, II, Amy Gajda, MILES & STOCKBRIDGE; James Woolls; Lynne Kaplan  Zusman, LYNNE K.  ZUSMAN & ASSOCIATES, P.C., for Appellees.
E.D.Va.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Mary E. Miles appeals from the district court's order dismissing with prejudice her civil action on res judicata grounds.  Our review of the record discloses that this appeal is without merit because this action involved the same claims and parties as one of Miles's previous actions, which was decided on the merits.   See Keith v. Aldridge, 900 F.2d 736, 739 (4th Cir.), cert. denied, 498 U.S. 900 (1990) (holding that res judicata bars re-litigation of claims previously decided on the merits against plaintiff).  Accordingly, we affirm the order of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED